Citation Nr: 1225386	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected right chronic sinus pain (claimed as sinus pain and headaches) associated with temporomandibular joint dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her sinus symptoms have become worse since her last VA examination in March 2011.  See May 2012 Hearing Transcript p. 7.  She explained that she takes Neuorontin for the pain and that she has received antibiotic treatment at least twice a year for her sinusitis.  Her sinus problems also result in headaches that result in her lying down and taking a nap every afternoon.  The Board observes that in the recent March 2011 VA examination there is no mention of the use of pain medication and the examiner noted that the Veteran has not had any recent sinus infections requiring antibiotic therapy.  Thus, it appears that the Veteran's sinus symptoms may have increased in severity since the most recent examination conducted in March 2011.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Board concludes that the evidence of record reveals that another VA examination is necessary to determine the current severity of the Veteran's service-connected sinus pain.

In addition, the Board notes that the Veteran testified that she receives treatment for her sinus disability at least once or twice a year from Dr. A. at Exeter Hospital and her most recent treatment was one week prior to the Board hearing in May 2012.  Hearing Transcript p. 8.  These private treatment records are not associated with the claims file.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records, which the Veteran has adequately identified.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, the Board finds that on remand it is necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and to elicit from her the appropriate information and the consent to obtain any outstanding private treatment records with respect to the Veteran's sinus disability, to include from Dr. A. at Exeter Hospital.  After securing the appropriate consent from the Veteran, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

2. Following the completion of the above to the extent possible, schedule the Veteran for a VA sinus examination to determine the current nature and extent of the Veteran's sinus disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should comment as to the number of incapacitating episodes of sinusitis that the Veteran has experienced within the last 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge and crusting.   Also, the examiner should discuss whether the Veteran has had multiple surgeries and continues to experience nearly continuous sinusitis symptoms, or whether the Veteran has had radical surgery resulting in chronic osteomyelitis.  An explanation for all opinions expressed must be provided.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to an initial rating in excess of 30 percent for chronic right sinus pain, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


